Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 6, 8, 10, 13, 17, 18, 20, 24 and 26-31 are pending in the application. Claims 17, 18, 20, 24, 26 and 27 are rejected. Claim 31 is objected to. Claims 1, 4, 6, 8, 10, 13, 28, 29 and 30 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of the species of compound Id-4 to prosecute the invention of Group II, claims 17, 18, 20, 24, 26, 27 and 31 in the reply filed on May 9th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The claims are being examined according to MPEP 803.02. Applicant’s elected species is allowable and therefore the search and examination has been extended to include the prior art cited below.

Claims 1, 4, 6, 8, 10, 13, 28, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9th, 2022.




Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 22nd, 2020 and July 21st, 2021.

Claim Objections
Claim 24 should end in a period rather than a semicolon.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 26 and 27 are rejected as indefinite based on the provision at the end of claim 17 that states “if R2 is -NH- and R1 is selected from heptadecyl, pentadecyl, undecyl and tridecyl, then”. The provision implies that it would be possible for R1 to be undecyl (having eleven carbon atoms) or tridecyl (having thirteen carbon atoms). The definition of R1 in claim 17, however, only provides for groups having a minimum of fifteen carbon atoms. Accordingly, it is unclear if claim 17 is missing a definition or if the provision is erroneous. Since dependent claims 26 and 27 do not provide a narrowed definition of R1, these claims are rejected as indefinite for the same reason.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 encompasses pharmaceutically acceptable salts of the formula of claim 17, which are not recited in parent claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 18, 20, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,478,734 by Ogino et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Ogino et al. teach compounds of the following general formulae as surface active agents (column 2):

    PNG
    media_image1.png
    324
    569
    media_image1.png
    Greyscale
.
The prior art teaches that the compounds can be prepared by acylation of trimethyl lysine in column 4 (lines 9-14) and teaches the following examples of acyl groups that can be attached to the corresponding R group (column 4):

    PNG
    media_image2.png
    188
    743
    media_image2.png
    Greyscale

Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is generic to compounds instantly claimed but does not teach an example that was reduced to practice that anticipates the instant claims.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the fact that the prior art structural formula (II) is depicted as a zwitterion whereas the instant claims recite a formula where the molecule is formally net positive, the prior art teaches the following in column 4:

    PNG
    media_image3.png
    253
    730
    media_image3.png
    Greyscale

The prior art generally teaches that the detergent compositions of the prior art are useful in water (abstract) where a person having ordinary skill in the art would expect an equilibrium to occur between the carboxylate and acid form. Regardless, the section above teaches that the materials can be used in acid conditions that would shift the equilibrium to the instantly depicted acid form.
As specific examples of the prior art genus, the prior art teaches palmitoyl in column 12, lines 56-59 as well as a specific example of Nε-lauroyl-Nα,Nα,Nα,-trimethyllysine in Example 2 (column 6, lines 50-56). The prior art compound would correspond to formula I where R1 is C15 alkyl, R2 is NH-, R3 is –(CH2)4-CH(N+(CH3)3)-, which is excluded by provision at the end of claim 17. The instant claims encompass a structure where the lauroyl group in the example above is replaced with an oleoyl group (such that the instant R1 group would be –(CH2)7CH=CH(CH2)7CH3). This option, however, is one of seven specific examples recited in column 4, lines 16-18. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). At least in the interest of determining which particular option in the prior art would provide the most desirable results for different systems, a person having ordinary skill in the art would have been motivated to prepare various using the specific examples of the prior art. The corresponding compound would read on instant claims 17, 18, 20 (second option) and 24. 
Furthermore, the prior art teaches the use of palmitoyl (having an R group corresponding to –(CH2)14CH3) where the instant claims encompass a compound having an R group corresponding to –(CH2)15CH3. MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” A person having ordinary skill in the art in seeking to prepare a variety of surfactants would have been motivated to prepare the homologous series of the prior art to determine which would provide optimum results for a given application.
Regarding instant claim 27, the prior art teaches mixtures with water in the abstract, which is a pharmaceutically acceptable carrier.
Applicant is advised the argument that the prior art does not teach the same utility as instantly disclosed will not be found persuasive. There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness. In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990). 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626